        Case 7:12-cv-06421-KMK Document 281 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISION,
                                                          Case No. 7:12-cv-06421-KMK
                      Plaintiff,

         v.

 EDWARD        BRONSON,         E-LIONHEART
 ASSOCIATES, LLC d/b/a FAIRHILLS CAPITAL

                      Defendants,

                and

 FAIRHILLS CAPITAL, INC.

                      Relief Defendant.




                             REVISED NOTICE OF PAYMENT

       Please take notice that the payment that was remitted via certified mail to Plaintiff on

behalf of Defendant, Edward Bronson, in the amount of six hundred thousand dollars

($600,000.00) as partial payment of the judgment in this matter on August 27, 2021 was rejected

(the “Rejected Payment”). As a result, Defendant Edward Bronson herby files this revised notice

advising the Court that a new payment was executed on September 13, 2021 in the amount of six

hundred thousand dollars ($600,000.00) to the Plaintiff via the SEC Enforcement Collections

website Pay.gov – Pay.gov tracking ID: 26TAK2G0 – as a replacement to the Rejected Payment.
         Case 7:12-cv-06421-KMK Document 281 Filed 09/13/21 Page 2 of 2




Dated: September 13, 2021                            Respectfully submitted,

                                                     DLA Piper LLP (US)

                                                     /s/ Ryan D. O’Quinn
                                                     Ryan D. O’Quinn (FBN: 513857)
                                                     ryan.oquinn@dlapiper.com
                                                     DLA Piper LLP (US)
                                                     200 South Biscayne Blvd., Suite 2500
                                                     Miami, FL 33131
                                                     305.423.8500 (t)



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record or plaintiff either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                     /s/ Ryan D. O’Quinn
                                                     Ryan D. O’Quinn
